Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (Fu, Wangyang, et al. “Ultrasensitive Ethene Detector Based on a Graphene–Copper(i) Hybrid Material.” Nano Letters, vol. 17, no. 12, 2017, pp. 7980–7988., https://doi.org/10.1021/acs.nanolett.7b04466) in view of Patel et al. (Patel, Denish V., et al. “Gold(I) Tris(Mercaptoimidazolyl)Borate Chemistry: Synthesis and Molecular Structure of the First Trinuclear TMR Complex of a Transition Metal.” Inorganic Chemistry Communications, vol. 9, no. 7, 2006, pp. 748–750., https://doi.org/10.1016/j.inoche.2006.04.023) and further in view of Shin et al. (US20170088429A1).
Regarding claim 1, Fu et al. teaches an ultrasensitive ethene detector that comprises a conductive graphene base having a trispyrazolylborate ligand copper ligand complex which has two electrodes spaced apart as seen in Figure 1b. (Page 7981). Fu et al. teaches an ethene detector, which has a double bond based on its formula – C2H4 (Page 7981, 7985). Figure 1a. shows a chemical structure of the sensitizer molecules. Figure 1b. shows a schematic representation of the device layout. 
On top of the electrically insulating silicon dioxide layer of a highly p+-doped silicon wafer, the graphene substrate is covered in a thin layer of a trispyrazolylborate copper ligand complex (Page 7981). The drain electrodes complete the electrical circuit through which a potential (VSD) is applied (Figure 1b, Page 7981). Fu et al. further teaches measuring the electrical property of the electrodes using graphene field-effect transistors (GFETs). When the resulting devices were exposed to dilute ethene gas in dry dinitrogen atmosphere, reversible changes in their resistivity were observed for ethene concentrations down to 500 ppb (Page 7981).
Fu et al. is silent to the conductive region comprising a mercaptoimidazolyl metal-ligand complex and the use of gold as a transition metal in the metal-ligand complex.
Patel et al. teaches, in the analogous art of trinuclear transition metal complexes, substituting mercaptoimidazolyl in place of pyrazolyl with gold increases the enhanced coordinative flexibility of the TmR ligand system (Page 749). 
It would be obvious for one of ordinary skill in the art to substitute the copper-pyrazolyl ligand of the complex used by Fu et al. with multiple different groups of the gold-mercaptoimidazolyl ligand used by Patel et al. for the benefit of increasing the enhanced flexibility of the TmR ligand system (Page 749). 
The combination of Fu et al. in view of Patel et al. is silent to the conductive region comprising a MXene material, wherein the MXene has the formula Mn+1Xn and M is a Group 3 transition metal, Group 4 transition metal, Group 5 transition metal, and Group 6 transition metal, X is carbon, nitrogen or a combination thereof, and n has a value of 1 to 3. Fu et al. teaches a graphene conductive substrate to which the metal ligand is complexed to (Page 7981).
Shin et al. teaches, in the analogous art of MXene manufacturing and nanosheets, a compound with the formula Mn+1Xn where M is at least one Group 3 transition metal, Group 4 transition metal, Group 5 transition metal, and a Group 6 transition metal. X is one of carbon, nitrogen or a combination thereof; n is one of 1, 2 and 3 (Abstract). MXene has increased electrical conductivity and strength similar to those of graphene and has a broad range of applications, from energy storage devices to biomedical applicants and composites [0008]. 
It would be obvious for one ordinary skill in the art to modify Fu et al. in view of Patel et al. to replace graphene with MXene in order to increase the conductance of the substrate material of the detector for the benefit of increasing the range of applications based on electrical properties as taught by Shin et al. (Page 0008). 

Regarding claim 3, the combination of Fu et al, Patel et al. and Shin et al. teach all the limitations of claim 1 taught above but is silent to the use of MXene material where M comprises Ti, V, Cr, Nb or a combination thereof.
Shin et al. teaches, in the analogous art of MXene manufacturing and nanosheets, at least one transition metal selected may be titanium (Ti), vanadium (V), chromium (Cr), or niobium (Nb) [0043]. 
It would be obvious for one ordinary skill in the art to modify the device used by Fu et al. in view of Patel et al. with the transition metals used by Shin et al. for the benefit of increasing the range of applications based on transition metals’ electrical properties. 

Regarding claim 6, the combination of Fu et al, Patel et al. and Shin et al. teach all the limitations of claim 1 taught above but is silent to the mercaptoimidazolyl metal-ligand complex comprises Cu(I), Ag(I), or Au(I).
Patel et al. teaches, in the analogous art of trinuclear transition metal complexes, substituting mercaptoimidazolyl in place of pyrazolyl with gold increases the enhanced coordinative flexibility of the TmR ligand system (Page 749).
It would be obvious for one of ordinary skill in the art to substitute the copper-pyrazolyl ligand of the complex used by Fu et al. with multiple different groups of the gold-mercaptoimidazolyl ligand used by Patel et al. for the benefit of increasing the enhanced flexibility of the TmR ligand system. 

Regarding claim 7, the combination of Fu et al, Patel et al. and Shin et al. teach all the limitations of claim 1 taught above but is silent to the conductive region comprising a mercaptoimidazolyl metal-ligand complex and the use of gold as a transition metal in the metal-ligand complex.
Patel et al. teaches, in the analogous art of trinuclear transition metal complexes, substituting mercaptoimidazolyl in place of pyrazolyl with gold increases the enhanced coordinative flexibility of the TmR ligand system (Page 749). The compound Au(TmtBu)2 is a homoleptic compound (Page 748). Patel et al. further teaches the mercaptoimidazolyl metal-ligand complex is a homoleptic complex of formula (II): where each instance of R1 and R2 can be hydrogen, or a group having one or more carbons (see Page 749, Scheme 1).

    PNG
    media_image1.png
    439
    405
    media_image1.png
    Greyscale

It would be obvious for one of ordinary skill in the art to substitute the copper-pyrazolyl ligand of the complex used by Fu et al. with multiple different groups of the gold-mercaptoimidazolyl ligand used by Patel et al. for the benefit of increasing the enhanced flexibility of the TmR ligand system (Patel, Page 748). 

Claims 8, 10-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (Fu, Wangyang, et al. “Ultrasensitive Ethene Detector Based on a Graphene–Copper(i) Hybrid Material.” Nano Letters, vol. 17, no. 12, 2017, pp. 7980–7988., https://doi.org/10.1021/acs.nanolett.7b04466) in view of Patel et al. (Patel, Denish V., et al. “Gold(I) Tris(Mercaptoimidazolyl)Borate Chemistry: Synthesis and Molecular Structure of the First Trinuclear TMR Complex of a Transition Metal.” Inorganic Chemistry Communications, vol. 9, no. 7, 2006, pp. 748–750., https://doi.org/10.1016/j.inoche.2006.04.023) and further in view of Shin et al. (US20170088429A1).
Regarding claim 8, Fu et al. teaches an ultrasensitive ethene detector that comprises a conductive graphene base having a trispyrazolylborate ligand copper complex which has two electrodes spaced apart as seen in Figure 1b. (Page 7981). Fu et al. teaches an ethene detector, which has a double bond based on its formula – C2H4 (Page 7981, 7985). Figure 1a. shows a chemical structure of the sensitizer molecules. Figure 1b. shows a schematic representation of the device layout. 
Fu et al. is silent to the conductive region comprising a mercaptoimidazolyl metal-ligand complex and the use of gold as a transition metal in the metal-ligand complex.
Patel et al. teaches, in the analogous art of trinuclear transition metal complexes, substituting mercaptoimidazolyl in place of pyrazolyl with gold increases the enhanced coordinative flexibility of the TmR ligand system (Page 749). 
It would be obvious for one of ordinary skill in the art to substitute the copper-pyrazolyl ligand of the complex used by Fu et al. with multiple different groups of the gold-mercaptoimidazolyl ligand used by Patel et al. for the benefit of increasing the enhanced flexibility of the TmR ligand system (Page 749). 
The combination of Fu et al. in view of Patel et al. is silent to the conductive region comprising a MXene material, wherein the MXene has the formula Mn+1Xn and M is a Group 3 transition metal, Group 4 transition metal, Group 5 transition metal, and Group 6 transition metal, X is carbon, nitrogen or a combination thereof, and n has a value of 1 to 3. Fu et al. teaches a graphene conductive substrate to which the metal ligand is complexed to (Page 7981).
Shin et al. teaches, in the analogous art of MXene manufacturing and nanosheets, a compound with the formula Mn+1Xn where M is at least one Group 3 transition metal, Group 4 transition metal, Group 5 transition metal, and a Group 6 transition metal. X is one of carbon, nitrogen or a combination thereof; n is one of 1, 2 and 3 (Abstract). MXene has increased electrical conductivity and strength similar to those of graphene and has a broad range of applications, from energy storage devices to biomedical applicants and composites [0008]. 
It would be obvious for one ordinary skill in the art to modify Fu et al. in view of Patel et al. to replace graphene with MXene in order to increase the conductance of the substrate material of the detector for the benefit of increasing the range of applications based on electrical properties as taught by Shin et al. (Page 0008). 

Regarding claim 10, the combination of Fu et al, Patel et al. and Shin et al. teaches all the limitations of claim 8 taught above but does not teach the use of MXene material where M comprises Ti, V, Cr, Nb or a combination thereof.
Shin et al. teaches, in the analogous art of MXene manufacturing and nanosheets, at least one transition metal selected may be titanium (Ti), vanadium (V), chromium (Cr), or niobium (Nb) [0043]. 
It would be obvious for one ordinary skill in the art to modify the device used by Fu et al. in view of Patel et al. with the transition metals used by Shin et al. for the benefit of increasing the range of applications based on transition metals’ electrical properties. 

Regarding claim 11, the combination of Fu et al, Patel et al. and Shin et al. teaches all the limitations of claim 8 taught above.  
Fu et al. teaches the electrical property is conductivity (see Page 7986 which teaches the resultant source-drain conductance across the GFETs is proportional to graphene conductance).

Regarding claim 12, the combination of Fu et al, Patel et al. and Shin et al. teaches all the limitations of claim 8 taught above. 
Fu et al. teaches when the resulting devices were exposed to dilute ethene gas in dry dinitrogen atmosphere, reversible changes in their resistivity were observed for ethene concentrations down to 500 ppb (Page 7981).

Regarding claims 13 and 14, the combination of Fu et al, Patel et al. and Shin et al. teaches all the limitations of claim 8 taught above.
Fu et al. teaches comparing an electrical property value obtained by measuring to a calibration curve to determine the quantity of a volatile compound having a double or triple bond, ethylene, present in the sample (see Page 7983, Figure 2a. which teaches measuring GFET sensor responses, conductance, for ethylene. The sensor measurements for ethylene are compared to a reference curve, pink, which is Cu(Tp(CF3)2)(MeCN) exposed to different concentrations of ethene gas).

Regarding claim 17, the combination of Fu et al, Patel et al. and Shin et al. teaches all the limitations of claim 8 taught above but is silent to the mercaptoimidazolyl metal-ligand complex comprises Cu(I), Ag(I), or Au(I).
Patel et al. teaches, in the analogous art of trinuclear transition metal complexes, substituting mercaptoimidazolyl in place of pyrazolyl with gold increases the enhanced coordinative flexibility of the TmR ligand system (Page 749).
It would be obvious for one of ordinary skill in the art to substitute the copper-pyrazolyl ligand of the complex used by Fu et al. with multiple different groups of the gold-mercaptoimidazolyl ligand used by Patel et al. for the benefit of increasing the enhanced flexibility of the TmR ligand system. 

Regarding claim 18, the combination of Fu et al, Patel et al. and Shin et al. teach all the limitations of claim 8 taught above but does not teach the conductive region comprising a mercaptoimidazolyl metal-ligand complex and the use of gold as a transition metal in the metal-ligand complex.
Patel et al. teaches, in the analogous art of trinuclear transition metal complexes, substituting mercaptoimidazolyl in place of pyrazolyl with gold increases the enhanced coordinative flexibility of the TmR ligand system (Page 749). The compound Au(TmtBu)2 is a homoleptic compound (Page 748). Patel et al. further teaches the mercaptoimidazolyl metal-ligand complex is a homoleptic complex of formula (II): where each instance of R1 and R2 can be hydrogen, or a group having one or more carbons (see Page 749, Scheme 1).

    PNG
    media_image1.png
    439
    405
    media_image1.png
    Greyscale

It would be obvious for one of ordinary skill in the art to substitute the copper-pyrazolyl ligand of the complex used by Fu et al. with multiple different groups of the gold-mercaptoimidazolyl ligand used by Patel et al. for the benefit of increasing the enhanced flexibility of the TmR ligand system. 
Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (Fu, Wangyang, et al. “Ultrasensitive Ethene Detector Based on a Graphene–Copper(i) Hybrid Material.” Nano Letters, vol. 17, no. 12, 2017, pp. 7980–7988., https://doi.org/10.1021/acs.nanolett.7b04466) in view of Patel et al. (Patel, Denish V., et al. “Gold(I) Tris(Mercaptoimidazolyl)Borate Chemistry: Synthesis and Molecular Structure of the First Trinuclear TMR Complex of a Transition Metal.” Inorganic Chemistry Communications, vol. 9, no. 7, 2006, pp. 748–750., https://doi.org/10.1016/j.inoche.2006.04.023) and further in view of Shin et al. (US20170088429A1).
Regarding claim 19, Fu et al. teaches an ultrasensitive ethene detector that comprises a conductive graphene base having a trispyrazolylborate ligand copper complex which has two electrodes spaced apart as seen in Figure 1b. (Page 7981). Fu et al. teaches an ethene detector, which has a double bond based on its formula – C2H4 (Page 7981, 7985). Figure 1a. shows a chemical structure of the sensitizer molecules. Figure 1b. shows a schematic representation of the device layout. 
Fu et al. is silent to the conductive region comprising a mercaptoimidazolyl metal-ligand complex and the use of gold as a transition metal in the metal-ligand complex.
Patel et al. teaches, in the analogous art of trinuclear transition metal complexes, substituting mercaptoimidazolyl in place of pyrazolyl with gold increases the enhanced coordinative flexibility of the TmR ligand system (Page 749). 
It would be obvious for one of ordinary skill in the art to substitute the copper-pyrazolyl ligand of the complex used by Fu et al. with multiple different groups of the gold-mercaptoimidazolyl ligand used by Patel et al. for the benefit of increasing the enhanced flexibility of the TmR ligand system (Page 749). 
The combination of Fu et al. in view of Patel et al. is silent to the conductive region comprising a MXene material, wherein the MXene has the formula Mn+1Xn and M is a Group 3 transition metal, Group 4 transition metal, Group 5 transition metal, and Group 6 transition metal, X is carbon, nitrogen or a combination thereof, and n has a value of 1 to 3. Fu et al. teaches a graphene conductive substrate to which the metal ligand is complexed to (Page 7981).
Shin et al. teaches, in the analogous art of MXene manufacturing and nanosheets, a compound with the formula Mn+1Xn where M is at least one Group 3 transition metal, Group 4 transition metal, Group 5 transition metal, and a Group 6 transition metal. X is one of carbon, nitrogen or a combination thereof; n is one of 1, 2 and 3 (Abstract). MXene has increased electrical conductivity and strength similar to those of graphene and has a broad range of applications, from energy storage devices to biomedical applicants and composites [0008]. 
It would be obvious for one ordinary skill in the art to modify Fu et al. in view of Patel et al. to replace graphene with MXene in order to increase the conductance of the substrate material of the detector for the benefit of increasing the range of applications based on electrical properties as taught by Shin et al. (Page 0008). 
Regarding claim 20, the combination of Fu et al, Patel et al. and Shin et al. teach all the limitations of claim 19 taught above. 
Fu et al. teaches a copper (I)-graphene hybrid material complexed with a fluorinated hydridotrispyrazolylborate used as an ethene, which has a double bond based on its formula – C2H4, detector (Page 7981, 7985). Figure 1a. shows a chemical structure of the sensitizer molecules. Figure 1b. shows a schematic representation of the device layout. On top of the electrically insulating silicon dioxide layer of a highly p+-doped silicon wafer, the graphene substrate is covered in a thin layer of a copper complex (Page 7981). The drain electrodes complete the electrical circuit through which a potential (VSD) is applied (Figure 1b, Page 7981). Fu et al. further teaches measuring the electrical property of the electrodes using graphene field-effect transistors (GFETs). When the resulting devices were exposed to dilute ethene gas in dry dinitrogen atmosphere, reversible changes in their resistivity were observed for ethene concentrations down to 500 ppb (Page 7981). Fu et al. further teaches the transfer of chemical vapor deposition of graphene films from Cu film to the substrate area by spin coating a PMMA layer over the graphene film on copper (Page 7986).
Fu et al. is silent to forming the conductive region comprises depositing a MXene material in electrical communication with the two electrodes and depositing the mercaptoimidazolyl metal-ligand complex on the MXene material.
Patel et al. teaches, in the analogous art of trinuclear transition metal complexes, substituting mercaptoimidazolyl in place of pyrazolyl with gold increases the enhanced coordinative flexibility of the TmR ligand system (Page 749). 
It would be obvious for one of ordinary skill in the art to substitute the pyrazolyl used in the copper-pyrazolyl ligand of the complex used by Fu et al. with mercaptoimidazolyl ligand used by Patel et al. for the benefit of increasing the enhanced flexibility of the TmR ligand system.  
The combination of Fu et al. in view of Patel et al. is silent to wherein forming the conductive region comprises depositing a MXene material in electrical communication with the two electrodes and depositing the mercaptoimidazolyl metal-ligand complex on the MXene material.
Shin et al. teaches, in the analogous art of MXene manufacturing and nanosheets, a compound with the formula Mn+1Xn where M is at least one Group 3 transition metal, Group 4 transition metal, Group 5 transition metal, and a Group 6 transition metal. X is one of carbon, nitrogen or a combination thereof; n is one of 1, 2 and 3 (Abstract). MXene has electrical conductivity and strength similar to those of graphene and has a broad range of applications, from energy storage devices to biomedical applicants and composites [0008]. 
It would be obvious for one ordinary skill in the art to modify Fu et al. in view of Patel et al. to replace graphene with MXene via a depositing step in order to increase the conductance of the substrate material of the detector for the benefit of increasing the range of applications based on electrical properties as taught by Shin et al. (Page 0008). 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fu et al., Patel et al., and Shin et al. as applied to claims 1 above, and further in view of Besnard et al.
The combination of Fu et al., Patel et al. and Shin et al. does not teach the conductive region further includes a surfactant.
In the analogous art of chemical sensing materials, Besnard et al. teaches the addition of a surfactant during preparation of a chemical sensor for increasing porosity, enhancing the diffusion rate of the analyte molecules in the sensor medium and therefore improving the response time and sensitivity [0069].
It would be obvious for one of ordinary skill in the art to modify the device used by Fu et al. in view of Patel et al. further in view of Shin et al. further in view of Besnard et al. to add a surfactant during preparation of the MXene metal-ligand complex for the benefit of improving the response time and sensitivity as taught by Besnard [0069]. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fu et al., Patel et al., and Shin et al. as applied to claims 8 above, and further in view of Besnard et al.
The combination of Fu et al., Patel et al. and Shin et al. does not teach the conductive region further includes a surfactant.
In the analogous art of chemical sensing materials, Besnard et al. teaches the addition of a surfactant during preparation of a chemical sensor for increasing porosity, enhancing the diffusion rate of the analyte molecules in the sensor medium and therefore improving the response time and sensitivity [0069].
It would be obvious for one of ordinary skill in the art to modify the device used by Fu et al. in view of Patel et al. further in view of Shin et al. further in view of Besnard et al. to add a surfactant during preparation of the MXene metal-ligand complex for the benefit of improving the response time and sensitivity as taught by Besnard [0069]. 


Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claims 1 and 8, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the closest prior art, Fu et al., teaches a copper (I)-graphene hybrid material complexed with a fluorinated hydridotrispyrazolylborate used as an ethene, which has a double bond based on its formula – C2H4, detector (Page 7981, 7985). Figure 1a. shows a chemical structure of the sensitizer molecules. Figure 1b. shows a schematic representation of the device layout. On top of the electrically insulating silicon dioxide layer of a highly p+-doped silicon wafer, the graphene substrate is covered in a thin layer of a copper complex (Page 7981). 
Fu et al. is silent to the conductive region comprising a mercaptoimidazolyl metal-ligand complex and the use of gold as a transition metal in the metal-ligand complex.
Patel et al. teaches, in the analogous art of trinuclear transition metal complexes, substituting mercaptoimidazolyl in place of pyrazolyl with gold increases the enhanced coordinative flexibility of the TmR ligand system (Page 749). The compound Au(TmtBu)2 is a homoleptic compound (Page 748). Patel et al. further teaches the mercaptoimidazolyl metal-ligand complex is a homoleptic complex of formula (II): where each instance of R1 and R2 can be hydrogen, or a group having one or more carbons (see Page 749, Scheme 1).
It would be obvious for one of ordinary skill in the art to substitute the copper-pyrazolyl ligand of the complex used by Fu et al. with multiple different groups of the gold-mercaptoimidazolyl ligand used by Patel et al. for the benefit of increasing the enhanced flexibility of the TmR ligand system. 
The combination of Fu et al. in view of Patel et al. does not teach the mercaptoimidazolyl metal-ligand complex comprises heteroleptic ligand with a pyrazolyl or indolyl group in addition to the mercaptoimidazolyl group.
Regarding claim 16, the closest prior art, Fu et al., teaches a copper (I)-graphene hybrid material complexed with a fluorinated hydridotrispyrazolylborate used as an ethene, which has a double bond based on its formula – C2H4, detector (Page 7981, 7985). Figure 1a. shows a chemical structure of the sensitizer molecules. Figure 1b. shows a schematic representation of the device layout. On top of the electrically insulating silicon dioxide layer of a highly p+-doped silicon wafer, the graphene substrate is covered in a thin layer of a copper complex (Page 7981). 
Fu et al. is silent to the conductive region comprising a mercaptoimidazolyl metal-ligand complex and the use of gold as a transition metal in the metal-ligand complex.
Patel et al. teaches, in the analogous art of trinuclear transition metal complexes, substituting mercaptoimidazolyl in place of pyrazolyl with gold increases the enhanced coordinative flexibility of the TmR ligand system (Page 749). The compound Au(TmtBu)2 is a homoleptic compound (Page 748). Patel et al. further teaches the mercaptoimidazolyl metal-ligand complex is a homoleptic complex of formula (II): where each instance of R1 and R2 can be hydrogen, or a group having one or more carbons (see Page 749, Scheme 1).
It would be obvious for one of ordinary skill in the art to substitute the copper-pyrazolyl ligand of the complex used by Fu et al. with multiple different groups of the gold-mercaptoimidazolyl ligand used by Patel et al. for the benefit of increasing the enhanced flexibility of the TmR ligand system. 
The combination of Fu et al. in view of Patel et al. is silent to the mercaptoimidazolyl metal-ligand complex comprises a pyrazolyl or indolyl group in addition to the mercaptoimidazolyl group.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI HUSAIN FARAZ whose telephone number is (571)272-2480. The examiner can normally be reached M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.H.F./             Examiner, Art Unit 1797                                                                                                                                                                                   

/SAMUEL P SIEFKE/             Primary Examiner, Art Unit 1797